     Case 5:20-cv-01589-JGB-SP Document 1 Filed 08/10/20 Page 1 of 16 Page ID #:1




 1
     EDELSBERG LAW, P.A.
     Scott Edelsberg, Esq.
 2   Florida Bar No. 0100537
 3   California Bar No. 330990
     scott@edelsberglaw.com
 4   20900 NE 30th Ave., Suite 417
 5   Aventura, FL 33180

 6   Counsel for Plaintiff and Proposed Class

 7
                         UNITED STATES DISTRICT COURT
 8                      CENTRAL DISTRICT OF CALIFORNIA

 9
     CORINTHIA MIMS,                            Case No.
10   individually and on behalf of all
     others similarly situated,                 CLASS ACTION
11
               Plaintiff,                       COMPLAINT FOR
12                                              VIOLATIONS OF THE
     vs.                                        TELEPHONE CONSUMER
13                                              PROTECTION ACT, 47 U.S.C. §§
     MEDCARE FARMS 2.0, LLC,                    227, ET SEQ. (TCPA)
14   a California limited liability
     company,
15                                              JURY TRIAL DEMANDED
               Defendant.
16

17

18

19

20

21

22

23

24

25

26

27

28
                                CLASS ACTION COMPLAINT
     Case 5:20-cv-01589-JGB-SP Document 1 Filed 08/10/20 Page 2 of 16 Page ID #:2




 1                            CLASS ACTION COMPLAINT
 2         1.     Plaintiff Corinthia Mims, brings this action against Defendant, Medcare
 3   Farms 2.0, LLC, to secure redress for violations of the Telephone Consumer
 4   Protection Act (“TCPA”), 47 U.S.C. § 227.
 5                              NATURE OF THE ACTION
 6         2.     This is a putative class action pursuant to the Telephone Consumer
 7   Protection Act, 47 U.S.C. §§ 227, et seq. (the “TCPA”).
 8         3.     Defendant is a cannabis dispensary. To promote its services, Defendant
 9   engages in aggressive unsolicited marketing, harming thousands of consumers in the
10   process.
11         4.     Through this action, Plaintiff seeks injunctive relief to halt Defendant’s
12   illegal conduct, which has resulted in the invasion of privacy, harassment,
13   aggravation, and disruption of the daily life of thousands of individuals. Plaintiff
14   also seeks statutory damages on behalf of herself and members of the Class, and any
15   other available legal or equitable remedies.
16                             JURISDICTION AND VENUE
17         5.     This Court has federal question subject matter jurisdiction over this
18   action pursuant to 28 U.S.C. § 1331, as the action arises under the Telephone
19   Consumer Protection Act, 47 U.S.C. §§ 227, et seq. (“TCPA”).
20         6.     The Court has personal jurisdiction over Defendant and venue is proper
21   in this District because Defendant directs, markets, and provides its business
22   activities to this District, Defendant’s unauthorized marketing scheme was directed
23   by Defendant to consumers in this District, including Plaintiff, and because
24   Defendant resides in this District.
25                                         PARTIES
26         7.     Plaintiff is a natural person who, at all times relevant to this action, was
27   a resident of Riverside County, California.
28                                          2
                                 CLASS ACTION COMPLAINT
     Case 5:20-cv-01589-JGB-SP Document 1 Filed 08/10/20 Page 3 of 16 Page ID #:3




 1         8.     Defendant is a California limited liability company whose principal
 2   office is located at 29395 Hunco Way, Lake Elsinore, CA 92530. Defendant directs,
 3   markets, and provides its business activities throughout the United States, including
 4   throughout the state of California.
 5         9.     Unless otherwise indicated, the use of Defendant’s name in this
 6   Complaint includes all agents, employees, officers, members, directors, heirs,
 7   successors, assigns, principals, trustees, sureties, subrogees, representatives,
 8   vendors, and insurers of Defendant.
 9                                         THE TCPA
10         10.    The TCPA prohibits: (1) any person from calling a cellular telephone
11   number; (2) using an automatic telephone dialing system; (3) without the recipient’s
12   prior express consent. 47 U.S.C. § 227(b)(1)(A).
13         11.    The TCPA defines an “automatic telephone dialing system” (“ATDS”)
14   as “equipment that has the capacity - (A) to store or produce telephone numbers to
15   be called, using a random or sequential number generator; and (B) to dial such
16   numbers.” 47 U.S.C. § 227(a)(1).
17         12.    In an action under the TCPA, a plaintiff must only show that the
18   defendant “called a number assigned to a cellular telephone service using an
19   automatic dialing system or prerecorded voice.” Breslow v. Wells Fargo Bank, N.A.,
20   857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd, 755 F.3d 1265 (11th Cir. 2014).
21         13.    The Federal Communications Commission (“FCC”) is empowered to
22   issue rules and regulations implementing the TCPA. According to the FCC’s
23   findings, calls in violation of the TCPA are prohibited because, as Congress found,
24   automated or prerecorded telephone calls are a greater nuisance and invasion of
25   privacy than live solicitation calls, and such calls can be costly and inconvenient.
26   The FCC also recognized that wireless customers are charged for incoming calls
27   whether they pay in advance or after the minutes are used. Rules and Regulations
28                                         3
                                CLASS ACTION COMPLAINT
     Case 5:20-cv-01589-JGB-SP Document 1 Filed 08/10/20 Page 4 of 16 Page ID #:4




 1   Implementing the Telephone Consumer Protection Act of 1991, CG Docket No. 02-
 2   278, Report and Order, 18 FCC Rcd 14014 (2003).
 3         14.    In 2012, the FCC issued an order tightening the restrictions for
 4   automated telemarketing calls, requiring “prior express written consent” for such
 5   calls to wireless numbers. See In the Matter of Rules & Regulations Implementing
 6   the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1838 ¶ 20 (Feb. 15, 2012)
 7   (emphasis supplied).
 8         15.    To obtain express written consent for telemarketing calls, a defendant
 9   must establish that it secured the plaintiff’s signature in a form that gives the plaintiff
10   a “‘clear and conspicuous disclosure’ of the consequences of providing the requested
11   consent….and having received this information, agrees unambiguously to receive
12   such calls at a telephone number the [plaintiff] designates.”            In re Rules &
13   Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830,
14   1837 ¶ 18, 1838 ¶ 20, 1844 ¶ 33, 1857 ¶ 66, 1858 ¶ 71 (F.C.C. Feb. 15, 2012).
15         16.    The TCPA regulations promulgated by the FCC define “telemarketing”
16   as “the initiation of a telephone call or message for the purpose of encouraging the
17   purchase or rental of, or investment in, property, goods, or services.” 47 C.F.R. §
18   64.1200(f)(12). In determining whether a communication constitutes telemarketing,
19   a court must evaluate the ultimate purpose of the communication. See Golan v.
20   Veritas Entm't, LLC, 788 F.3d 814, 820 (8th Cir. 2015).
21         17.    “Neither the TCPA nor its implementing regulations ‘require an
22   explicit mention of a good, product, or service’ where the implication of an improper
23   purpose is ‘clear from the context.’” Id. (citing Chesbro v. Best Buy Stores, L.P.,
24   705 F.3d 913, 918 (9th Cir. 2012)).
25         18.    “‘Telemarketing’ occurs when the context of a call indicates that it was
26   initiated and transmitted to a person for the purpose of promoting property, goods,
27   or services.” Golan, 788 F.3d at 820 (citing 47 C.F.R. § 64.1200(a)(2)(iii); 47 C.F.R.
28                                           4
                                  CLASS ACTION COMPLAINT
     Case 5:20-cv-01589-JGB-SP Document 1 Filed 08/10/20 Page 5 of 16 Page ID #:5




 1   § 64.1200(f)(12);     In re Rules and Regulations Implementing the Telephone
 2   Consumer Protection Act of 1991, 18 F.C.C. Rcd at 14098 ¶ 141, 2003 WL
 3   21517853, at *49).
 4         19.    The FCC has explained that calls motivated in part by the intent to sell
 5   property, goods, or services are considered telemarketing under the TCPA. See In
 6   re Rules and Regulations Implementing the Telephone Consumer Protection Act of
 7   1991, 18 FCC Rcd. 14014, ¶¶ 139-142 (2003). This is true whether call recipients
 8   are encouraged to purchase, rent, or invest in property, goods, or services during the
 9   call or in the future. Id.
10         20.    In other words, offers “that are part of an overall marketing campaign
11   to sell property, goods, or services constitute” telemarketing under the TCPA. See
12   In re Rules and Regulations Implementing the Telephone Consumer Protection Act
13   of 1991, 18 FCC Rcd. 14014, ¶ 136 (2003).
14         21.    If a call is not deemed telemarketing, a defendant must nevertheless
15   demonstrate that it obtained the plaintiff’s prior express consent. See In the Matter
16   of Rules and Regulations Implementing the Tel. Consumer Prot. Act of 1991, 30 FCC
17   Rcd. 7961, 7991-92 (2015) (requiring express consent “for non-telemarketing and
18   non-advertising calls”).
19         22.    Further, the FCC has issued rulings and clarified that consumers are
20   entitled to the same consent-based protections for text messages as they are for calls
21   to wireless numbers. See Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 952
22   (9th Cir. 2009) (The FCC has determined that a text message falls within the
23   meaning of “to make any call” in 47 U.S.C. § 227(b)(1)(A)); Toney v. Quality Res.,
24   Inc., 2014 WL 6757978, at *3 (N.D. Ill. Dec. 1, 2014) (Defendant bears the burden
25   of showing that it obtained Plaintiff's prior express consent before sending him the
26   text message). (emphasis added).
27

28                                           5
                                  CLASS ACTION COMPLAINT
     Case 5:20-cv-01589-JGB-SP Document 1 Filed 08/10/20 Page 6 of 16 Page ID #:6




 1         23.    As recently held by the United States Court of Appeals for the Ninth
 2   Circuit: “Unsolicited telemarketing phone calls or text messages, by their nature,
 3   invade the privacy and disturb the solitude of their recipients. A plaintiff alleging a
 4   violation under the TCPA ‘need not allege any additional harm beyond the one
 5   Congress has identified.’” Van Patten v. Vertical Fitness Grp., No. 14-55980, 2017
 6   U.S. App. LEXIS 1591, at *12 (9th Cir. May 4, 2016) (quoting Spokeo, Inc. v.
 7   Robins, 136 S. Ct. 1540, 1549 (2016) (emphasis original)).
 8                              FACTUAL ALLEGATIONS
 9         24.    Beginning on or about May 15, 2020, Defendant sent the following
10   telemarketing text messages to Plaintiff’s cellular telephone number ending in 8202
11   (the “8202 Number”):
12

13

14

15

16

17

18

19

20

21

22

23

24

25
           25.    Defendant’s text messages were transmitted to Plaintiff’s cellular
26
     telephone, and within the time frame relevant to this action.
27

28                                         6
                                CLASS ACTION COMPLAINT
     Case 5:20-cv-01589-JGB-SP Document 1 Filed 08/10/20 Page 7 of 16 Page ID #:7




 1         26.    Defendant’s text messages constitute telemarketing because they
 2   encouraged the future purchase or investment in property, goods, or services, i.e.,
 3   selling Plaintiff cannabis products.
 4         27.    The information contained in the text message advertises Defendant’s
 5   various discounts and promotions, which Defendant sends to promote its business.
 6         28.    Plaintiff received the subject texts within this judicial district and,
 7   therefore, Defendant’s violation of the TCPA occurred within this district. Upon
 8   information and belief, Defendant caused other text messages to be sent to
 9   individuals residing within this judicial district.
10         29.    At no point in time did Plaintiff provide Defendant with her express
11   written consent to be contacted using an ATDS.
12         30.    Plaintiff is the subscriber and sole user of the 8202 Number and is
13   financially responsible for phone service to the 8202 Number.
14         31.    The impersonal and generic nature of Defendant’s text messages
15   demonstrates that Defendant utilized an ATDS in transmitting the messages. See
16   Jenkins v. LL Atlanta, LLC, No. 1:14-cv-2791-WSD, 2016 U.S. Dist. LEXIS 30051,
17   at *11 (N.D. Ga. Mar. 9, 2016) (“These assertions, combined with the generic,
18   impersonal nature of the text message advertisements and the use of a short code,
19   support an inference that the text messages were sent using an ATDS.”) (citing Legg
20   v. Voice Media Grp., Inc., 20 F. Supp. 3d 1370, 1354 (S.D. Fla. 2014) (plaintiff
21   alleged facts sufficient to infer text messages were sent using ATDS; use of a short
22   code and volume of mass messaging alleged would be impractical without use of an
23   ATDS); Kramer v. Autobytel, Inc., 759 F. Supp. 2d 1165, 1171 (N.D. Cal. 2010)
24   (finding it "plausible" that defendants used an ATDS where messages were
25   advertisements written in an impersonal manner and sent from short code); Hickey
26   v. Voxernet LLC, 887 F. Supp. 2d 1125, 1130; Robbins v. Coca-Cola Co., No. 13-
27   CV-132-IEG NLS, 2013 U.S. Dist. LEXIS 72725, 2013 WL 2252646, at *3 (S.D.
28                                          7
                                 CLASS ACTION COMPLAINT
     Case 5:20-cv-01589-JGB-SP Document 1 Filed 08/10/20 Page 8 of 16 Page ID #:8




 1   Cal. May 22, 2013) (observing that mass messaging would be impracticable without
 2   use of an ATDS)).
 3         32.   The text messages originated from telephone number 218-276-6320, a
 4   number which upon information and belief is owned and operated by Defendant.
 5         33.   The number used by Defendant (218-276-6320) is known as a “long
 6   code,” a standard 10-digit code that enables Defendant to send SMS text messages
 7   en masse, while deceiving recipients into believing that the message was
 8   personalized and sent from a telephone number operated by an individual.
 9         34.   Long codes work as follows:       Private companies known as SMS
10   gateway providers have contractual arrangements with mobile carriers to transmit
11   two-way SMS traffic. These SMS gateway providers send and receive SMS traffic
12   to and from the mobile phone networks' SMS centers, which are responsible for
13   relaying those messages to the intended mobile phone. This allows for the
14   transmission of a large number of SMS messages to and from a long code.
15         35.   Specifically, upon information and belief, Defendant utilized a
16   combination of hardware and software systems to send the text messages at issue in
17   this case. The systems utilized by Defendant have the capacity to store telephone
18   numbers using a random or sequential number generator, and to dial such numbers
19   from a list without human intervention.
20         36.   To send the text messages, Defendant used a messaging platform (the
21   “Platform”) that permitted Defendant to transmit thousands of automated text
22   messages without any human involvement.
23         37.   The Platform has the capacity to store telephone numbers, which
24   capacity was in fact utilized by Defendant.
25         38.   The Platform has the capacity to generate sequential numbers, which
26   capacity was in fact utilized by Defendant.
27

28                                         8
                                CLASS ACTION COMPLAINT
     Case 5:20-cv-01589-JGB-SP Document 1 Filed 08/10/20 Page 9 of 16 Page ID #:9




 1         39.    The Platform has the capacity to dial numbers in sequential order,
 2   which capacity was in fact utilized by Defendant.
 3         40.    The Platform has the capacity to dial numbers from a list of numbers,
 4   which capacity was in fact utilized by Defendant.
 5         41.    The Platform has the capacity to dial numbers without human
 6   intervention, which capacity was in fact utilized by Defendant.
 7         42.    The Platform has the capacity to schedule the time and date for future
 8   transmission of text messages, which occurs without any human involvement.
 9         43.    To transmit the messages at issue, the Platform automatically executed
10   the following steps:
11                a) The Platform retrieved each telephone number from a list of
12                   numbers in the sequential order the numbers were listed;
13                b) The Platform then generated each number in the sequential order
14                   listed and combined each number with the content of Defendant’s
15                   message to create “packets” consisting of one telephone number
16                   and the message content;
17                c) Each packet was then transmitted in the sequential order listed to
18                   an SMS aggregator, which acts an intermediary between the
19                   Platform, mobile carriers (e.g. AT&T), and consumers.
20                d) Upon receipt of each packet, the SMS aggregator transmitted each
21                   packet – automatically and with no human intervention – to the
22                   respective mobile carrier for the telephone number, again in the
23                   sequential order listed by Defendant. Each mobile carrier then sent
24                   the message to its customer’s mobile telephone.
25         44.    The above execution these instructions occurred seamlessly, with no
26   human intervention, and almost instantaneously. Indeed, the Platform is capable of
27

28                                        9
                               CLASS ACTION COMPLAINT
     Case 5:20-cv-01589-JGB-SP Document 1 Filed 08/10/20 Page 10 of 16 Page ID #:10




 1    transmitting thousands of text messages following the above steps in minutes, if not
 2    less.
 3            45.   Further, the Platform “throttles” the transmission of the text messages
 4    depending on feedback it receives from the mobile carrier networks. In other words,
 5    the platform controls how quickly messages are transmitted depending on network
 6    congestion. The platform performs this throttling function automatically and does
 7    not allow a human to control the function.
 8            46.   The following graphic summarizes the above steps and demonstrates
 9    that the dialing of the text messages at issue was done by the Platform automatically
10    and without any human intervention:
11

12

13

14

15

16            47.   Defendant’s unsolicited text messages caused Plaintiff actual harm,
17    including invasion of her privacy, aggravation, annoyance, intrusion on seclusion,
18    trespass, and conversion. Defendant’s text messages also inconvenienced Plaintiff
19    and caused disruption to her daily life.
20                                  CLASS ALLEGATIONS
21            PROPOSED CLASS
22            48.   Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23,
23    on behalf of herself and all others similarly situated.
24            49.   Plaintiff brings this case on behalf of the Class defined as follows:
25                  All persons in the United States who, within four
                    years prior to the filing of this action, (1) were sent
26                  a text message by or on behalf of Defendant, (2)
                    using an automatic telephone dialing system, (3) for
27

28                                            10
                                   CLASS ACTION COMPLAINT
     Case 5:20-cv-01589-JGB-SP Document 1 Filed 08/10/20 Page 11 of 16 Page ID #:11



                   the purpose of soliciting Defendant’s goods and
 1                 services, (4) without prior express consent of the
                   recipient, or with the same manner of purported
 2                 consent Defendant claims to have obtained from
                   Plaintiff, if any.
 3
            50.    Defendant and its employees or agents are excluded from the Class.
 4
      Plaintiff does not know the number of members in the Class but believes the Class
 5
      members number in the several thousands, if not more.
 6
            NUMEROSITY
 7
            51.    Upon information and belief, Defendant has placed automated calls to
 8
      cellular telephone numbers belonging to thousands of consumers throughout the
 9
      United States without their prior express consent. The members of the Class,
10
      therefore, are believed to be so numerous that joinder of all members is
11
      impracticable.
12
            52.    The exact number and identities of the members of the Class are
13
      unknown at this time and can only be ascertained through discovery. Identification
14
      of the Class members is a matter capable of ministerial determination from
15
      Defendant’s call records.
16
            COMMON QUESTIONS OF LAW AND FACT
17
            53.    There are numerous questions of law and fact common to members of
18
      the Class which predominate over any questions affecting only individual members
19
      of the Class. Among the questions of law and fact common to the members of the
20
      Class are:
21
                   a) Whether Defendant made non-emergency calls to Plaintiff’s and
22
                       Class members’ cellular telephones using an ATDS;
23
                   b) Whether Defendant can meet its burden of showing that it obtained
24
                       prior express written consent to make such calls;
25
                   c) Whether Defendant’s conduct was knowing and willful;
26
                   d) Whether Defendant is liable for damages, and the amount of such
27

28                                           11
                                  CLASS ACTION COMPLAINT
     Case 5:20-cv-01589-JGB-SP Document 1 Filed 08/10/20 Page 12 of 16 Page ID #:12




 1                     damages; and
 2                  e) Whether Defendant should be enjoined from such conduct in the
 3                     future.
 4          54.     The common questions in this case are capable of having common
 5    answers. If Plaintiff’s claim that Defendant routinely transmits text messages to
 6    telephone numbers assigned to cellular telephone services is accurate, Plaintiff and
 7    the Class members will have identical claims capable of being efficiently
 8    adjudicated and administered in this case.
 9          TYPICALITY
10          55.     Plaintiff’s claims are typical of the claims of the Class members, as
11    they are all based on the same factual and legal theories.
12          PROTECTING THE INTERESTS OF THE CLASS MEMBERS
13          56.     Plaintiff is a representative who will fully and adequately assert and
14    protect the interests of the Class, and has retained competent counsel. Accordingly,
15    Plaintiff is an adequate representative and will fairly and adequately protect the
16    interests of the Class.
17           PROCEEDING VIA CLASS ACTION IS SUPERIOR AND ADVISABLE
18          57.     A class action is superior to all other available methods for the fair and
19    efficient adjudication of this lawsuit, because individual litigation of the claims of
20    all members of the Class is economically unfeasible and procedurally impracticable.
21    While the aggregate damages sustained by the Class are in the millions of dollars,
22    the individual damages incurred by each member of the Class resulting from
23    Defendant’s wrongful conduct are too small to warrant the expense of individual
24    lawsuits. The likelihood of individual Class members prosecuting their own separate
25    claims is remote, and, even if every member of the Class could afford individual
26    litigation, the court system would be unduly burdened by individual litigation of
27    such cases.
28                                           12
                                  CLASS ACTION COMPLAINT
     Case 5:20-cv-01589-JGB-SP Document 1 Filed 08/10/20 Page 13 of 16 Page ID #:13




 1          58.    The prosecution of separate actions by members of the Class would
 2    create a risk of establishing inconsistent rulings and/or incompatible standards of
 3    conduct for Defendant. For example, one court might enjoin Defendant from
 4    performing the challenged acts, whereas another may not. Additionally, individual
 5    actions may be dispositive of the interests of the Class, although certain class
 6    members are not parties to such actions.
 7                                         COUNT I
                          Violations of the TCPA, 47 U.S.C. § 227(b)
 8                          (On Behalf of Plaintiff and the Class)
 9          59.    Plaintiff re-alleges and incorporates the foregoing allegations as if fully
10    set forth herein.
11          60.    It is a violation of the TCPA to make “any call (other than a call made
12    for emergency purposes or made with the prior express consent of the called party)
13    using any automatic telephone dialing system … to any telephone number assigned
14    to a … cellular telephone service ….” 47 U.S.C. § 227(b)(1)(A)(iii).
15          61.    Defendant – or third parties directed by Defendant – used equipment
16    having the capacity to dial numbers without human intervention to make non-
17    emergency telephone calls to the cellular telephones of Plaintiff and the other
18    members of the Class defined below.
19          62.    These calls were made without regard to whether or not Defendant had
20    first obtained express permission from the called party to make such calls. In fact,
21    Defendant did not have prior express consent to call the cell phones of Plaintiff and
22    the other members of the putative Class when its calls were made.
23          63.    Defendant has, therefore, violated § 227(b)(1)(A)(iii) of the TCPA by
24    using an automatic telephone dialing system to make non-emergency telephone calls
25    to the cell phones of Plaintiff and the other members of the putative Class without
26    their prior express written consent.
27

28                                          13
                                 CLASS ACTION COMPLAINT
     Case 5:20-cv-01589-JGB-SP Document 1 Filed 08/10/20 Page 14 of 16 Page ID #:14




 1          64.    Defendant knew that it did not have prior express consent to make these
 2    calls, and knew or should have known that it was using equipment that at constituted
 3    an automatic telephone dialing system. The violations were therefore willful or
 4    knowing.
 5          65.    As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the
 6    TCPA, Plaintiff and the other members of the putative Class were harmed and are
 7    each entitled to a minimum of $500.00 in damages for each violation. Plaintiff and
 8    the members of the Class are also entitled to an injunction against future calls. Id.
 9                                    COUNT II
            Knowing and/or Willful Violation of the TCPA, 47 U.S.C. § 227(b)
10                      (On Behalf of Plaintiff and the Class)
11          66.    Plaintiff re-alleges and incorporates the foregoing allegations as if fully
12    set forth herein.
13          67.    At all times relevant, Defendant knew or should have known that its
14    conduct as alleged herein violated the TCPA.
15          68.    Defendant knew that it did not have prior express consent to make these
16    calls, and knew or should have known that its conduct was a violation of the TCPA.
17          69.    Because Defendant knew or should have known that Plaintiff and Class
18    Members had not given prior express consent to receive its autodialed calls, the
19    Court should treble the amount of statutory damages available to Plaintiff and the
20    other members of the putative Class pursuant to § 227(b)(3) of the TCPA.
21          70.    As a result of Defendant’s violations, Plaintiff and the Class Members
22    are entitled to an award of $1,500.00 in statutory damages, for each and every
23    violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
24                                 PRAYER FOR RELIEF
25          WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for
26    the following relief:
27

28                                          14
                                 CLASS ACTION COMPLAINT
     Case 5:20-cv-01589-JGB-SP Document 1 Filed 08/10/20 Page 15 of 16 Page ID #:15




 1            a) An order certifying this case as a class action on behalf of the Class as
 2               defined above, and appointing Plaintiff as the representative of the
 3               Class and Plaintiff’s counsel as Class Counsel;
 4            b) An award of actual and statutory damages for Plaintiff and each
 5               member of the Class;
 6            c) As a result of Defendant’s negligent violations of 47 U.S.C. §§ 227, et
 7               seq., Plaintiff seeks for herself and each member of the Class $500.00
 8               in statutory damages for each and every violation pursuant to 47 U.S.C.
 9               § 277(b)(3)(B);
10            d) As a result of Defendant’s knowing and/or willful violations of 47
11               U.S.C. §§ 227, et seq., Plaintiff seeks for herself and each member of
12               the Class treble damages, as provided by statute, up to $1,500.00 for
13               each and every violation pursuant to 47 U.S.C. § 277(b)(3)(B) and §
14               277(b)(3)(C);
15            e) An order declaring that Defendant’s actions, as set out above, violate
16               the TCPA;
17            f) A declaratory judgment that Defendant’s telephone calling equipment
18               constitutes an automatic telephone dialing system under the TCPA;
19            g) An injunction requiring Defendant to cease all unsolicited text
20               messaging activity, and to otherwise protect the interests of the Class;
21            h) An injunction prohibiting Defendant from using, or contracting the use
22               of, an automatic telephone dialing system without obtaining, recipient’s
23               consent to receive calls made with such equipment;
24            i) An award of reasonable attorneys’ fees and costs pursuant to, inter alia,
25               California Code of Civil Procedure § 1021.5; and
26            j) Such further and other relief as the Court deems necessary.
27                                   JURY DEMAND
28                                          15
                                 CLASS ACTION COMPLAINT
     Case 5:20-cv-01589-JGB-SP Document 1 Filed 08/10/20 Page 16 of 16 Page ID #:16




 1          Plaintiff hereby demand a trial by jury.
 2

 3    Dated: Augsut 10, 2020               Respectfully submitted,
 4
                                        By: /s/ Scott Edelsberg
 5
                                           EDELSBERG LAW, P.A.
 6                                         Scott Edelsberg, Esq.
 7                                         Florida Bar No. 0100537
                                           California Bar No. 330990
 8                                         scott@edelsberglaw.com
 9                                         20900 NE 30th Ave., Suite 417
                                           Aventura, FL 33180
10

11                                         Counsel for Plaintiff and the Proposed
                                           Class
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                        16
                               CLASS ACTION COMPLAINT
